In re Larry Elwell
















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-214-CV


IN RE BRADLEY E. PARSONS

 

 Original Proceeding
                                                                                                                

DISSENTING OPINION
                                                                                                                

      In two original proceedings,
 Relators Larry Elwell and Bradley E. Parsons seek orders
compelling County Judge Roger Harmon of Johnson County, Texas, the Respondent, to certify
them as Independent Candidates in the November General Election for the respective offices of
County Judge of Johnson County and Justice of the Peace, Precinct 4, Johnson County.  Tex.
Elec. Code Ann. § 142.010 (Vernon Supp. 2002).  Each tendered an “Independent
Candidate’s Application for a Place on the General Election Ballot” to Respondent.  For
different reasons, Respondent found that the applications did not comply with the applicable
provisions of the Election Code and notified each Relator that his name would not appear on
the November ballot.  After requesting a response in each case and hearing oral argument, we
decided to grant relief to Relator Elwell.  See In re Elwell, No. 10-02-213-CV, slip op. at 6
(Tex. App.—Waco, August 7, 2002).  Believing that Relator Parsons is also entitled to relief,
which the majority denies, I will briefly set forth the essential facts and my reasons.
      Parsons filed a Declaration of Intent to be an Independent Candidate with Respondent,
who acknowledged it by letter.  Id. § 142.001 (Vernon 1986).  With the letter, Respondent
sent a package of information, including a copy of a Memorandum he had received from the
Secretary of State of Texas outlining generally the steps a potential independent candidate must
take to appear on the November ballot.  That memo includes the statement: “. . . the
independent candidates must also file an application, together with a petition, no later than
5:00 p.m. on May 9, 2002.”  Respondent’s letter also refers to an application and a petition.
      At approximately 4:00 p.m. on May 9, Elwell delivered a folder to Sandy Sims in
Respondent’s office, which he believed contained all the necessary documents for Respondent
to certify his and Parson’s names as independent candidates for the offices of County Judge
and Justice of the Peace.  After Elwell left, Sims checked the contents of the folder and
discovered that, although it contained the necessary petitions signed by the requisite number of
qualified voters in the county, no application forms were included.  Id. § 142.004(a), (b)
(Vernon 1986) (application required, accompanied by a petition); § 141.062 (Vernon 1986)
(requisites of a petition).
      Shortly thereafter, Sims placed a telephone call to Relator at the number he had provided
on his Declaration form.  Finding him unavailable, she advised the person answering the phone
that an application was not included in the envelope and that the deadline for filing was 5:00
p.m. that day.  At approximately 4:20 p.m., Alden Nellis, a friend of Relator, went to
Respondent’s office and picked up blank application forms.  Sims left the office at 4:30.
      Respondent does not contend that Relator’s application was filed late.  He rejected it
because it “was not properly verified.”  Tex. Elec. Code Ann. § 141.031(2) (Vernon Supp.
2002).
      Almost immediately after Sims tried to reach him, Parsons called to say that he would
attempt to be in Respondent’s office before 5:00 p.m.  By the time Parsons arrived, Sims, who
is a Notary Public, had left.  Parsons signed his application before Respondent and in the
presence of Nellis.  He affixed his “right index fingerprint” to his signature “thereby
confirming [his] identity.”  Nevertheless, Respondent later notified him that his name would
not appear on the ballot.
      Respondent acknowledges that the application was presented to him personally.  He says,
however, that Parsons “did not swear upon oath as to the information contained in the
Application nor did he request [Respondent] take his oath.”
      Respondent is an officeholder listed among those authorized to administer oaths.  Tex.
Civ. Prac. & Rem. Code Ann. § 121.001(a)(2) (Vernon Supp. 2002).  The application was
presented to him and signed before him.  Accordingly, I would hold that Parsons’s application
was sufficient under the Election Code and conditionally issue a writ of mandamus directing
Respondent to certify Parsons as an Independent Candidate for Justice of the Peace, Precinct 4,
Johnson County, Texas, in the November General Election.  Because the majority declines to
do so, I respectfully dissent.
 
                                                                   BILL VANCE
                                                                   Justice

Dissenting opinion delivered and filed August 7, 2002
Publish